249 F.2d 91
Irene R. THOMAS, and Benedict F. FitzGerald, Appellants,v.Billie Smith CASSIDY, Appellee.
No. 7486.
United States Court of Appeals Fourth Circuit.
Argued October 22, 1957.
Decided November 7, 1957.

Albert J. Ahern, Jr., Washington, D. C. (James J. Laughlin, Washington, D. C., on brief), for appellants.
No appearance for appellee.
At the request of the Court John R. Willett, Alexandria, Va., argued.
Before PARKER, Chief Judge, and SOPER and HAYNSWORTH, Circuit Judges.
PER CURIAM.


1
This is an appeal by an attorney at law from an order refusing him permission to appear pro hac vice in a case pending in a court before which he had not been admitted to practice. The attorney was not a citizen of the state where the court was held and had not been admitted to practice in either the state or federal courts of that state. The judge denied him the right to appear in the case on the ground that he had been guilty of unlawyerlike conduct in connection with the case in which he wished to appear and which was being prosecuted by his sister as plaintiff.


2
It is well settled that permission to a nonresident attorney, who has not been admitted to practice in a court, to appear pro hac vice in a case there pending is not a right but a privilege, the granting of which is a matter of grace resting in the sound discretion of the presiding judge. 5 Am.Jur. p. 572; Manning v. Roanoke & T. R. Co., 122 N.C. 824, 28 S.E. 963; Youmans v. Hanna, 35 N.D. 479, Ann.Cas.1917E, 263; Note 24 L.R.A.,N.S., 754. There is grave doubt whether the denial of such permission is appealable, since what is denied is not a right but a mere privilege; but, assuming that the matter is properly before us for review, we would not be justified in holding that the findings of the judge below were clearly wrong or that there was any abuse of discretion on his part.


3
Affirmed.